PER CURIAM
ORDER
David R. Johnson appeals his convictions,by a Montgomery County jury of first-degree assault, second-degree murder, first-degree burglary, tampering with physical evidence, and two counts of armed criminal action arising out of a brutal altercation during which Raymond Post (“Victim Post”) was seriously injured from multiple stab wounds and Fernando Mel-gar (“Victim Melgar”) was killed from stab wounds. Appellant raises five points on appeal. In point I, Appellant contends that the trial court abused its discretion in granting the, State’s, objection to a question in voir dire.about whether Appellant had permission to be inside Victim Post’s home. In points II, III, and IV, Appellant avers that the trial court plainly erred in failing to instruct the jury sua sponte that Appellant acted in defense of another person with respect to his assault, murder, burglary, and armed criminal action charges. In point V, Appellant argues that the trial court erred in entering judgment against him on the tampering with physical evidence charge because there was insufficient evidence to find that his knife was used in the assault or murder. Finding no error, we affirm. An .extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting *291forth the reasons for this order pursuant to Rule 30.25.